PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
           ______________

          Nos. 18-1195 and 18-1493
              ______________

      UNITED STATES OF AMERICA

                      v.

              RENITA BLUNT,
                        Appellant


      UNITED STATES OF AMERICA

                      v.

       EARL LAFAYETTE HALL, III,
                       Appellant
            ______________

On Appeal from the United States District Court
    for the Middle District of Pennsylvania
 (D.C. Crim. No. 1:16-cr-00050-001 and 002)
     District Judge: Hon. Sylvia H. Rambo
                ______________

        Argued on September 27, 2018
              ______________
  Before: SMITH, Chief Judge, McKEE, and RESTREPO,
                    Circuit Judges.

                   (Filed: July 12, 2019)

Jennifer P. Wilson [ARGUED]
227 High Street
P.O. Box 116
Duncannon, PA 17020
       Counsel for Appellant Renita Blunt

Ronald A. Krauss
Quin M. Sorenson [ARGUED]
Office of Federal Public Defender
100 Chestnut Street
Suite 306
Harrisburg, PA 17101
       Counsel for Appellant Earl Hall

Kim D. Daniel [ARGUED]
Office of the United States Attorney
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
       Counsel for Appellee United States of America


                     ______________

                OPINION OF THE COURT
                    ______________




                             2
RESTREPO, Circuit Judge.

       Before us is an uncommon situation in which two
married criminal defendants—Earl Lafayette Hall, III, and
Renita Blunt—seek to be re-tried separately so that they may
each have an opportunity to present their cases without any
unwarranted constraints on their trial rights. Because each of
the defendants is entitled to a trial free of unfair prejudice, we
will reverse the District Court’s denial of each of their motions
for severance—on grounds distinct to each defendant—and
vacate Hall and Blunt’s convictions and sentences.

                                I.

        Hall and Blunt were convicted of engaging in a scheme
from January 2013 to June 2015 to collect unemployment
compensation benefits from federal and state agencies by using
the identities of military servicepeople. They were appointed
separate defense counsel at the onset of their case, each of
whom engaged in extensive motion practice at every stage of
the trial proceedings. Because Hall and Blunt only challenge
select motions rulings by the learned District Court, we will
limit our review to those motions.

                   A.     Pre-trial Motions

       On November 9, 2016, the Government jointly charged
Hall and Blunt with twelve counts of mail fraud, in violation
of 18 U.S.C. § 1341; nine counts of money laundering, in
violation of 18 U.S.C. § 1956(a)(1)(B)(i); six counts of
aggravated identity theft, in violation of 18 U.S.C. §
1028A(a)(1); one count of conspiracy to commit mail fraud, in
violation of 18 U.S.C. § 1349; and one count of conspiracy to
commit money laundering, in violation of 18 U.S.C. § 1956(h).




                                3
Hall and Blunt, who had married in March 2016 prior to trial
proceedings and remained married throughout the proceedings,
each filed a motion for severance (each, a “Severance Motion”)
of their trials.

       Blunt filed her Severance Motion on February 23, 2017.
Hall App. 54. In support of her motion, she argued the
following:

       Defendant Blunt is confronted with a dilemma:
       she wishes to provide exculpatory testimony on
       her own behalf at trial, but her testimony is likely
       to inculpate her husband, Defendant Hall. As a
       result, a joint trial will force her to choose
       between testifying on her own behalf, which
       testimony is likely to inculpate her husband, or
       not testifying at all in order to avoid testifying
       adversely to her husband.

Id. at 52. Blunt renewed her Severance Motion prior to jury
selection.

        In Hall’s Severance Motion, he argued that “if Ms.
Blunt testifies, it appears her testimony would seriously
jeopardize Mr. Hall’s right to a fair trial,” and that “Ms. Blunt
makes clear in her brief that if she testifies, her testimony is
likely to inculpate her husband.” Id. at 58 (internal citation and
quotation marks omitted). He cited Blunt’s Brief in Support of
her Motion for Severance:

       Ms. Blunt will testify that Mr. Hall asked her to
       call the Pennsylvania Department of Labor and
       pretend to be Shawnta Williams (which is the
       name of one of the false unemployment




                                4
      compensation claimants), and that she only did
      so after Mr. Hall coerced and threatened her into
      placing the call by telling her that he needed her
      to make the call or else he would be harmed. Mr.
      Hall told her that Williams was not a real person.
      She will testify that Mr. Hall told her what to say
      during the call, and he provided her with
      Williams’ social security number and date of
      birth. She will testify that when she questioned
      Mr. Hall about the Williams phone call, he
      became angry and pushed her, resulting in her
      having a chipped tooth.

Id. at 59 (quoting Dist. Ct. Doc. No. 93, at 8). The District
Court denied both Hall and Blunt’s Severance Motions without
a hearing. Instead, it stated only that it was adopting the
reasoning set forth in the Government’s response to both
motions.

       At a later pre-trial conference, Blunt made an oral
motion for severance, stating that she was pursuing the motion
on a new ground of “mutually antagonistic defenses . . .
[namely,] that [Blunt] acted under duress.” Blunt App. 67. The
Government argued that the District Court had already
considered the facts underlying Blunt’s duress argument—the
threat to compel Blunt’s phone call, the chipped tooth—in
denying the initial Severance Motion. The District Court did
not respond on the record to Blunt’s oral motion, but the trial
proceeded.

                   B.     Trial Testimony

      Trial began on March 6, 2017. The Government
attempted to prove Hall’s involvement in the alleged scheme




                              5
through recorded telephone calls to public benefits offices.
While most of the recorded calls were made from Blunt’s cell
phone, the Government claimed that Hall was actually the
speaker on all calls but one.

       This exception was a single call in which the speaker
claimed to be Shawnta Williams. The Government claimed
that the speaker was Blunt and that Hall could be heard in the
background. At trial, a probation officer who had supervised
Hall identified him as the caller in nearly all of the recordings.
He also testified that he could hear Hall in the background of
the Shawnta Williams call. Further, wire transfers entered into
evidence showed that six checks made out to Shawnta
Williams were deposited into Hall’s checking account.

        Blunt was the final witness to testify at the trial. She
testified that Hall had access to her phone when the
incriminating calls were made and that no one other than Hall
used her phone. She also testified that Hall had used her phone
to make calls to the Departments of Labor in Pennsylvania and
Hawaii. Blunt also provided testimony emphasizing Hall’s role
as the instigator of the scheme compared to her role as a
reluctant, and sometimes defiant, participant. In the first
instance—when Blunt was asked if she reported Hall’s activity
to her probation officer—Hall objected. The following
conversation ensued at sidebar:

       [HALL’S COUNSEL]: Your honor, I would object. . . .
       I believe [Blunt is] going to testify that she reported to
       her probation officer that Earl Hall was up to his old
       tricks or something to that effect. That is a clear
       reference to his prior convictions prior 404(b) bad acts
       that this court has specifically kept out.




                                6
       [BLUNT’S COUNSEL]: I can proffer that what my
       client and I prepared for her to testify to is that she made
       a report to the probation officer that she was concerned
       about his behavior and that he may be involved in illegal
       activity. I think this is significant for her defense
       because she’s accused in this time period of being a
       coconspirator. . . . I think it’s relevant to her state of
       mind the fact that she had an inkling that he might be
       doing something illegal and she reported it to her
       probation officer. It’s probative of her state of mind and
       important to her defense.

       [HALL’S COUNSEL]: It’s a hearsay statement against
       Mr. Earl, out of court statement, prejudicial, not
       relevant, and would not be admissible in a separate trial.
       I have to renew my motion to sever.

       THE COURT: Well, you’re building up a good case, but
       I’ll permit it, but that is the extent of it.

Hall App. 270. After this conversation, Blunt testified that she
reported to her probation officer that “Earl had received a
phone call from an unknown number. After that phone call he
just was acting like frantic, like he was afraid of someone.” Id.
at 271. Her attorney also attempted to elicit testimony that
Blunt planned on reporting her husband’s activity to a federal
special agent; however, the District Court limited her
testimony to the statement that she planned to tell another
person about her husband’s activity.

        Blunt then admitted that she pretended to be Shawnta
Williams on one of the recorded phone calls and that she had
initially refused Hall’s multiple requests that she make the call.
When she initially refused, Hall “seemed frustrated” and said




                                7
“there was going to be problems, and then he told me that if I
didn’t make this call that he was going to kill us.” Id. at 272.
She testified that she was convinced to make the call when Hall
said that “people [were] going to bring harm to our family” and
that they would “pretty much kill us.” Id. She described Hall’s
demeanor during this exchange as “frustrated, agitated, and . .
. angry.” Id.

       The Government also procured testimony from Blunt
regarding her MagicJack account, a phone application that
disguises the source of outgoing calls. After entering Blunt’s
phone records into evidence, the Government was able to
identify the phone numbers called using Blunt’s MagicJack
account, including numbers belonging to the Pennsylvania
Treasury Bureau of Unemployment Compensation
Disbursements. Blunt confirmed that Hall had access to her
phone and to the MagicJack account and stated that she had
only made one of the many calls to the Treasury Bureau. This
testimony implied that Hall made other calls on her MagicJack
account. Blunt’s counsel underscored Blunt’s testimony
against Hall in her closing statement, first with regard to the
Williams call:

        [Blunt] told you that it was Mr. Hall who entered
       a number into an app on her phone. That app is
       called the MagicJack app. He typed in the
       number. She didn’t know the number to call. She
       told you that he was there the whole time and he
       told her what to say. . . . Before a phone call was
       ever placed she told you there were several days
       in a row when she was being pressured by Mr.
       Hall to make a phone call . . . .




                               8
Blunt App. 879. Second, Blunt’s counsel recounted Hall’s
threats:

      I think [Blunt] described his demeanor as
      frustrated and angry, and then it escalated, and
      after a couple of days of her saying no and him
      continuing to press on the issue, he tells her again
      with an excited, I think her word was angry,
      demeanor, “Look, we’re in danger. There’s
      something bigger going on here. If you do not
      make this call, our family will be harmed.”

Id. Last, with respect to the phone calls, Blunt’s counsel
reminded the jury:

      She told you, “He used my phone all the time.
      Yes, it’s my phone, but I gave it to him,” maybe
      she shouldn’t have, but she did. She testified
      very clearly, very firmly that the calls that were
      made to the Department of Labor other than June
      25, 2014 were Mr. Hall. . . . The government
      cannot prove otherwise. Their witness said we
      can’t say who made the calls.

Id. at 883 (emphasis added).

       Ultimately, Hall was convicted of multiple counts of
aggravated identity theft and conspiracy to commit mail fraud
and was sentenced to a total term of imprisonment of 116
months. Blunt was convicted of one count each of aggravated
identity theft and conspiracy to commit mail fraud and was
sentenced to a total term of imprisonment of twenty-nine
months.




                               9
                                 II.

      The District Court had jurisdiction pursuant to 18
U.S.C. § 3231. We have jurisdiction pursuant to 18 U.S.C. §
3742 and 28 U.S.C. § 1291.

                                 III.

       Both Hall and Blunt have presented an array of
procedural and substantive challenges to their convictions. We
will address their arguments separately.

                         A.      Earl Hall

        Earl Hall appeals the District Court’s denial of his
motion for severance and denial of his motion for judgment of
acquittal. We review a district court’s decision to deny a
severance motion for abuse of discretion. United States v.
Boscia, 573 F.2d 827, 832 (3d Cir. 1978). “In reviewing orders
denying severance . . . , this Court must first determine from
the record, as it existed when the motion was made, what trial
developments were then reasonably foreseeable, and in that
light decide whether the district court abused its discretion in
denying the severance motion.” United States v. McGlory, 968
F.2d 309, 340 (3d Cir. 1992). “[E]ven if the district court
abused its discretion in denying the severance motion, the
defendant must pinpoint ‘clear and substantial prejudice’
resulting in an unfair trial.” Id. “It is not enough to show that
severance would have increased the defendant’s chances of
acquittal.” Id.

       Federal Rule of Criminal Procedure 14 provides that a
court may sever the trial of criminal codefendants “[i]f the
joinder of . . . defendants . . . or a consolidation for trial appears




                                 10
to prejudice a defendant.” 1 Fed. R. Crim. P. 14. “[T]he federal
system prefers joint trials of defendants who are indicted
together because joint trials promote efficiency and serve the
interests of justice by avoiding . . . inconsistent verdicts.”
United States v. Urban, 404 F.3d 754, 775 (3d Cir. 2005). The
Supreme Court has underscored the high bar that must be
satisfied to set aside that preference. “[A] district court should
grant a severance under Rule 14 only if there is a serious risk
that a joint trial would compromise a specific trial right of one
of the defendants, or prevent the jury from making a reliable
judgment about guilt or innocence.” Zafiro v. United States,
506 U.S. 534, 539 (1993). The resulting prejudice from such a
situation must be “clear and substantial” and must result in a
“manifestly unfair trial.”2 Urban, 404 F.3d at 775 (quoting
       1
         As a general matter, relevant evidence may cause
unfair prejudice when it has an “undue tendency to suggest
decision on an improper basis, commonly, though not
necessarily, an emotional one. . . . In reaching a decision
whether to exclude on grounds of unfair prejudice,
consideration should be given to the probable effectiveness or
lack of effectiveness of a limiting instruction.” Fed. R. Evid.
403 advisory committee’s note to 1972 proposed rules.
       2
          The Government argues that we should determine
whether severance is necessary using the test introduced in
Boscia, 573 F.2d at 832, and reiterated in United States v.
Davis, 397 F.3d 173, 183 (3d Cir. 2005) (the “Boscia factors”).
Under the Boscia factors, a trial court must consider “1) the
likelihood of codefendants testifying, 2) the degree to which
such testimony would be exculpatory, 3) the degree to which
the testifying defendant can be impeached, and 4) judicial
economy.” Davis, 397 F.3d at 183. However, as evidenced by




                               11
United States v. Palma-Ruedas, 121 F.3d 841, 854 (3d Cir.
1997), rev’d on other grounds sub nom United States v.
Rodriguez-Moreno, 526 U.S. 275 (1999)). In Zafiro, the
Supreme Court noted that “[s]uch a risk might occur when
evidence that the jury should not consider against a defendant
and that would not be admissible if a defendant were tried
alone is admitted against a codefendant.” 506 U.S. at 539.

       Here, the risk that the Supreme Court foresaw in Zafiro
has manifested. Hall moved for severance at multiple points in
the trial proceedings based on evidence that could only be
admitted through Blunt’s testimony, which she had already
confirmed in her own motion papers that she planned to give.
Hall first filed his Severance Motion and a brief in support of
that motion prior to trial, which described the prejudicial and
not otherwise available evidence that he believed Blunt would
submit to the jury. He also quoted Blunt’s own brief in support
of her Severance Motion in which she confirmed that she
would be submitting the exact testimony that Hall described in
his motion. At that point, it should have been reasonably
foreseeable to the District Court that Blunt would offer
testimony against Hall that was prejudicial and would not be

the second factor, this test typically has been used to evaluate
a request for severance on the ground that a co-defendant, who
would not testify in a joint trial, would present exculpatory
evidence for the moving defendant in a separate trial. See id.;
see also Boscia, 573 F.2d at 832 (developing the test in a case
where a co-defendant planned to offer exculpatory evidence).
Here, Hall requested severance to prevent a co-defendant from
presenting prejudicial and incriminating testimony against her
spouse, the moving defendant, in a joint trial. Therefore,
Boscia and its progeny are inapposite.




                              12
otherwise admitted, necessitating the severing of their trials.
His motion was denied without a hearing.3

        Hall again submitted an oral motion for severance when
Blunt began to testify consistent with her statements in her
initial Severance Motion. Again, the District Court denied the
motion. It instead issued a limiting instruction that curtailed
Blunt’s testimony on the issue of reporting Hall’s offenses to
law enforcement.

       Had Blunt’s subsequent testimony been similarly or
more extensively curtailed, the prejudice to Hall might not be
so significant as to warrant a reversal. However, the trial
transcript is rife with Blunt’s testimonial evidence against Hall,
much of which was prejudicial against him and would not have
been admitted if Hall had been tried alone and Blunt had been
able to exercise her spousal privilege. As Blunt foretold in her
Severance Motion, she testified that Hall had threatened her
safety; told her there would be problems if she did not comply
with his request; threatened that “he was going to kill us” and
“bring harm to our family”; and chipped her tooth when he
pushed her. Blunt App. 793. These descriptions of threatened
and actual violence clearly would tend to elicit an inappropriate
emotional response from the jurors, resulting in unfair
prejudice. See Fed. R. Evid. 403. We therefore conclude that



       3
         Given the prejudicial nature of Blunt’s statements with
regard to Hall that both defendants previewed in their
Severance Motions, the better protocol in this case would have
been for the learned District Court to hold a robust hearing
prior to trial in which it could elicit the full extent of Blunt’s
relevant testimony.




                               13
Blunt’s testimony created a clear and substantial prejudice in
the minds of the jurors.

        Blunt’s testimony did not only prejudice Hall from an
emotional standpoint. By way of her testimony, the
Government was able to support its contention that Hall was
the speaker on all the recorded phone calls to various
government entities, save the call in which Blunt admitted to
impersonating Shawnta Williams. First, it elicited Blunt’s
confirmation that she had the MagicJack application installed
on her cell phone. With that foundation, it was able to enter
Blunt’s MagicJack call log into evidence. From there, the
Government confirmed that Blunt’s phone—camouflaged by
the MagicJack application—was used to place the recorded
phone calls and that Hall had access to Blunt’s phone during
the period in which the fraudulent calls were placed. Finally,
Blunt identified Hall as the speaker on all but one of the
recorded phone calls. Her testimony, coupled with the admitted
MagicJack log, is exactly the kind of evidence that the
Supreme Court cautioned against in Zafiro—that is, evidence
that otherwise would not have been admitted at Hall’s trial
given Blunt’s representation in her Severance Motion that she
would exercise her spousal privilege in the event that their
trials were severed.

       At the end of trial, Hall moved for a mistrial. As
grounds, Hall’s counsel argued, “I had prior to trial moved for
a motion to sever based on antagonistic defenses and I think
that kind of culminated in [Blunt’s] closing with all the
references to duress directly related to Mr. Hall, evidence that
would not be admissible in a separate trial.” Blunt App. 903.
At this point, the District Court had the full benefit of the trial
record as described above. The prejudice against Hall, both
from an emotional and evidentiary standpoint, as a result of




                                14
Blunt’s testimony had been made clear. Even if we afford the
District Court the latitude implicit in an abuse of discretion
review and determine that it did not abuse its discretion in
denying Hall’s pre-trial motion for severance, we are
compelled to hold that the District Court abused its discretion
in denying Hall’s motion for a mistrial on the basis of his
severance argument. Thus, for the reasons described above, we
will reverse the District Court’s denial of Hall’s motions for
severance, vacate Hall’s conviction and sentence, and remand
the case with the instruction that the District Court grant Hall’s
motion for severance.

       In light of our holding, we need not reach the District
Court’s denial of Hall’s motion for judgment of acquittal. The
issue will be dismissed as moot.

                      B.     Renita Blunt

       Blunt raises five issues on appeal: (1) whether the
District Court abused its discretion in denying Blunt’s motion
for severance; (2) whether the District Court erred by denying
Blunt’s request for a jury instruction on the defense of duress;
(3) whether Blunt’s conviction for aggravated identity theft
should be vacated on inadmissible- or insufficient-evidence
grounds; (4) whether Blunt’s conviction for conspiracy to
commit mail fraud should be vacated on insufficient evidence
grounds; and (5) whether the District Court erred in its
determination of the loss amount attributable to Blunt.

        We review Blunt’s appeal of the District Court’s denial
of her Severance Motion under the standard set forth in Part
III.A, supra.




                               15
        With regard to Blunt’s Severance Motion, we are
confronted with the issue of whether co-defendant spouses
being tried jointly are required to have their case severed when
one spouse must decide between testifying adversely against
her spouse in her own defense or exercising her privilege
against adverse spousal testimony. Here, we are compelled to
afford the holder of spousal privilege the opportunity to
exercise that privilege without being forced to choose between
it and the fundamental right to testify on her own behalf. See
United States v. Ammar, 714 F.2d 238, 257 (3d Cir. 1983)
(“Testimony essential to a spouse’s criminal defense must be
permitted even if it discloses privileged communications. A
severance may be granted for a co-defendant spouse, if
necessary to protect his or her rights.”). Thus, we will reverse
the District Court’s decision denying Blunt’s Severance
Motion solely on the ground that Blunt should be given the
opportunity to exercise her spousal privilege without being
forced to choose between said exercise and testifying in her
own defense.4


       4
         It bears mentioning that courts have not reached a
consensus on whether a waiver in one case is limited only to
that case—e.g., “selective” or “limited” waiver—or if it results
in a permanent waiver with regard to subsequent cases. See,
e.g., United States v. Artates, No. 12-00826-02, 2013 WL
321574, at *2 (D. Haw. Jan. 25, 2013) (finding that a husband
who would testify against his wife in his own trial “would have
waived any privilege as to that evidence and could not hide
behind the privilege in the subsequent trial of his wife”).

      While our Court has not spoken to this issue, and need
not do so here, it is worth noting that we have rejected the




                              16
        It is a longstanding tradition in our jurisprudence that a
witness has the right to assert or waive spousal privilege when
given the opportunity to testify against her spouse. Trammel v.
United States, 445 U.S. 40, 52 (1980) (“[T]he witness-spouse
alone has a privilege to refuse to testify adversely; the witness
may be neither compelled to testify nor foreclosed from
testifying.”). While our Court has not squarely addressed the
issue of spousal privilege in the context of a criminal trial in
which the spouses are co-defendants, analogous cases suggest
that we should afford it significant protection. In In re
Malfitano, 633 F.2d 276, 280 (3d Cir. 1980), we recognized
that a wife may refuse to testify against her husband before a
grand jury even when she is alleged to be involved in the
charged crime. We grounded our holding in public policy
concerns, namely, that the social benefits of marriage counsel
against creating strife in a marriage by compelling a witness to

“limited” or “selective” waiver doctrine in other privilege
contexts. See, e.g., Westinghouse Elec. Corp. v. Republic of the
Philippines, 951 F.2d 1414, 1426 (3d Cir. 1991) (rejecting the
limited or selective waiver doctrine in the context of attorney-
client privilege). However, in In re Malfitano, 633 F.2d 276,
279 n.5 (3d Cir. 1980) we distinguished attorney-client
communications from adverse spousal testimony on the basis
that the former prioritized adherence to confidentiality while
the latter prioritized the preservation of a marriage. Therefore,
it is unclear under our precedent whether the waiver of spousal
privilege in one trial would amount to a full waiver, which
would compel the witness-spouse to testify in any subsequent
trial. For Blunt, this unsettled law provides an additional
strategic wrinkle in that she may still be compelled to testify
against Hall in his trial if she first testifies against him in her
own. However, that is not one of the issues before us today.




                                17
testify against her spouse. Id. at 278–80. Later, in Ammar, we
noted that a severance may be granted to a co-defendant spouse
in order to protect her right to testify in her own defense.5 714
F.2d at 257.

        Blunt clearly was compelled to waive her privilege and
testify in her own defense at trial. She stated in her initial
motion for severance that she was being made to choose
between preserving her spousal privilege and providing
exculpatory testimony on her own behalf. At a pre-trial
conference, she stated to the District Court that she would be
compelled to raise a “mutually antagonistic defense” of duress
in her trial testimony due to Hall’s refusal to stipulate to certain
facts prior to trial. At trial, Blunt did indeed testify in her own
defense. However, even after being compelled to choose to
exercise her right to testify over her right to exercise spousal
privilege, Blunt was prevented from exercising fully her right
to testify in her own defense. Her testimony was curtailed in an
attempt to prevent the jury from hearing prejudicial statements

       5
             Ammar ultimately held that the marital
communications privilege—distinct from the adverse spousal
testimony       privilege—contains      an     exception      for
communications pertaining to ongoing or future criminal
activity involving both spouses. Such an exception does not
apply here. As we explained in Ammar, “The privilege against
adverse spousal testimony, which prevents one spouse from
being compelled to testify against the other, rests with the
testifying spouse, who may choose to waive it. This privilege .
. . applies to all testimony of any kind. In contrast, the marital
communications privilege prevents a testifying spouse from
disclosing confidential communications between the spouses.”
714 F.2d at 258.




                                18
against Hall. For example, Blunt’s counsel proffered at sidebar
that Blunt would testify that she intended to report Hall’s
suspicious activities to a federal special agent. That
testimony—implying a fear so severe that Blunt planned to
reach out to law enforcement—would have probative value
with regard to her duress defense, but its admission was
prohibited due to the likely prejudice to Hall. In sum, Blunt
was entitled to exercise both of the rights at issue here, but she
ultimately was unable to exercise either in a satisfactory
manner.6 We therefore will reverse the District Court’s denial
of Blunt’s Severance Motion.

       We now turn to Blunt’s argument that the District Court
erred in denying her request for a jury instruction on the
defense of duress. Because we are vacating Blunt’s conviction
and sentence, we need not address the substance of her
argument on this point. We note only that, should Blunt testify
fully at her severed trial and raise this request once more, the
District Court should consider anew whether the defense is
available in light of her unencumbered testimony.

       Blunt’s remaining challenges to the District Court’s
rulings all relate to her conviction and sentence for various
offenses. Because we are vacating Blunt’s conviction and
sentence and remanding her case to the District Court for trial
severance proceedings, the challenged rulings have been

       6
          Again, the District Court would have benefitted from
a robust pre-trial hearing in which Blunt’s relevant testimony
could have been elicited in full. The hearing would have put
the District Court on notice of the testimony on which Blunt
intended to rely, foreshadowing the conflict between Blunt’s
right to testify in her own defense and Hall’s right to a trial free
of unwarranted prejudice.




                                19
rendered immaterial. We therefore see no reason to address
them here and dismiss them as moot.

                               IV.

        For the foregoing reasons, we will reverse the District
Court’s denial of Hall’s Severance Motion and Blunt’s
Severance Motion. We will vacate Hall’s and Blunt’s
convictions and sentences, and we will remand the case to the
District Court with the instruction that it grant Hall’s motion
for severance and Blunt’s motion for severance on the grounds
provided in this Opinion. We will dismiss as moot the parties’
appeals of the District Court’s denial of Hall’s motion for
judgment of acquittal; its denial of Blunt’s request to instruct
the jury on the defense of duress; its denial of Blunt’s motion
for a directed verdict on the charges of aggravated identity theft
and conspiracy to commit mail fraud; and its determination of
the loss amount attributable to Blunt.




                               20